Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 22, 2018

                                       No. 04-18-00445-CR

                                    Nelson Anthony JASSO,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                  From the 341st Judicial District Court, Webb County, Texas
                              Trial Court No. 2017 CRB 696 D3
                     Honorable Rebecca Ramirez Palomo, Judge Presiding


                                         ORDER

        This is an appeal from a conviction for the offense of murder. On May 16, 2018,
appellant was sentenced to twenty-five years in prison. At trial, appellant was represented by
retained counsel, Marcel C. Notzon III. Retained counsel has not filed a nonrepresentation notice
in this court. The clerk’s record has been filed; however, the reporter’s record has not been filed
and is overdue. The court reporter responsible for filing the record filed a notification of late
record.

        Appellant filed a pro se notice of appeal and a pro se motion for extension of time to file
a notice of appeal. On July 25, 2018, we granted appellant’s pro se motion for extension of time
to file a notice of appeal and retained the case on our docket. On the same day, we ordered
appellant to provide written proof to this court that either the reporter’s record had been paid or
arrangements had been paid to pay the reporter’s fee or that appellant is entitled to appeal
without paying the reporter’s fee. We further ordered appellant to file written proof that he had
filed a designation of record with the court reporter. Additionally, we ordered appellant to file a
docketing statement. All of these items were due on August 8, 2018. To date, none of the
required items have been filed.

        Copies of our July 25, 2018 orders were sent to appellant’s lead counsel, Mr. Notzon. See
TEX. R. APP. P. 6.3(b) (requiring notices to be sent to a party’s lead counsel in the trial court if
the party was represented by counsel in the trial court, lead counsel on appeal has not yet been
designated, and lead counsel had not filed a nonrepresentation notice or been allowed to
withdraw). However, to date, Mr. Notzon has not filed any of the required items on appellant’s
behalf, nor has he filed a nonrepresentation notice.

    We, therefore, ABATE this appeal and REMAND the case to the trial court.                      We
ORDER the trial court to conduct a hearing to answer the following questions:

       (1) Does appellant desire to prosecute his appeal?

       (2) Is appellant indigent?

               (a) If appellant is indigent, the trial court shall take such measures
               as may be necessary to assure the effective assistance of counsel,
               which may include the appointment of new counsel.

               (b) If the trial court finds that appellant is not indigent, the trial
               court should determine whether appellant has made the necessary
               arrangements for filing the reporter’s record and his brief.

       (3) Has retained counsel abandoned the appeal?

        The trial court may, in its discretion, receive evidence on the first two questions by sworn
affidavit from appellant. The trial court shall, however, order appellant’s counsel to be present at
the hearing.

         We ORDER the trial court to file its written findings of fact and conclusions of law with
the trial court clerk no later than thirty (30) days from the date of this order. We ORDER the
trial court clerk to file a supplemental clerk’s record in this court no later than ten days after the
trial court files its findings of facts and conclusions of law. We further ORDER the court reporter
to file in this court a supplemental reporter’s record of the hearing, along with copies of any
documentary evidence admitted, no later than twenty days after the date of the hearing.

       All appellate deadlines are SUSPENDED pending further orders from this court.



                                                      _________________________________
                                                      Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of August, 2018.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court